— Appeals by defendant, as limited by his motion, from four sentences of the Supreme Court, Queens County (Rotker, J.), each imposed February 24, 1984, the sentences being two concurrent and two consecutive terms of imprisonment of 71/2 to 15 years, upon his convictions of four counts of robbery in the second degree, after pleas of guilty.
Sentences reversed, on the law and as a matter of discretion in the interest of justice, and matter remitted to the Supreme Court, Queens County, for further proceedings consistent herewith.
On these appeals, the defendant seeks specific enforcement of the sentence promised him upon entering his guilty pleas herein, to wit, concurrent terms of imprisonment of 4% to 9 years. The plea minutes show clearly that Criminal Term conditioned its sentence promise on, inter alia, the defendant not being rearrested prior to the imposition of sentence. However, defendant was arrested and charged with a number of additional *713crimes, three of which were allegedly committed subsequent to the entry of the pleas herein. At sentencing, Criminal Term noted that fact, advised defendant that he would no longer be sentenced as promised, denied defendant’s counsel’s application to withdraw the defendant’s pleas and sentenced the defendant to consecutive terms of imprisonment of 7 1/2 to 15 years on two of the convictions and concurrent terms of imprisonment of lx/z to 15 years on the remaining two convictions. With commendable candor, the People acknowledge that inasmuch as the promised sentences could not be fulfilled by Criminal Term, defendant should have been permitted to withdraw his pleas. Accordingly, we reverse the sentences, and remit the matter to Criminal Term to give it the opportunity to either impose the promised sentences or permit defendant to withdraw his guilty pleas (see Santobello v New York, 404 US 257). Mollen, P. J., Titone, Bracken and Niehoff, JJ., concur.